[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1796

                         UNITED STATES,

                           Appellee,

                               v.

                      MICHAEL A. CASCIANO,

                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Richard G. Stearns, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Lynch, Circuit Judges.




     Howard M. Cooper, David H. Rich and Todd & Weld LLP on brief
for appellant.
     Donald K. Stern, United States Attorney, and Jennifer Hay
Zacks, Assistant U.S. Attorney, on Motion for Summary
Disposition.




                         July 10, 2001
          Per Curiam. Michael A. Casciano appeals from the

district court’s order revoking his supervised release and

imposing a sentence of 12 months’ imprisonment, followed by

two years’ supervised release.       Casciano contends on appeal

that the district court clearly erred in determining that

the witnesses who testified against him at his revocation

hearing   were   credible   when   they   stated   that   Casciano

threatened them.     The government has filed a Motion for

Summary Disposition, pursuant to Loc. R. 27(c).

          This court reviews the district court’s decision

to revoke supervised release for abuse of discretion, while

the underlying finding that Casciano violated a term of

supervised release is reviewed for clear error.           See e.g.,

United States v. Whalen, 82 F.3d 528, 532 (1st Cir. 1996).

The government has the burden of proving by a preponderance

of the evidence that at least one of the conditions of the

defendant's supervised release was violated. United States

v. Portalla, 985 F.2d 621, 622 (1st Cir. 1993).

          "Credibility determinations by the trier of fact

are accorded special deference," United States v. Bouthot,

878 F.2d 1506, 1514 n. 8 (1st Cir. 1989), particularly



                               -2-
because only the trial court can judge a witness's demeanor

or tone of voice, see United States v. Carty, 993 F.2d 1005,

1009 (1st Cir. 1993) (citing Anderson v. Bessemer City, 470

U.S. 564, 575, 105 S.Ct. 1504, 1512, 84 L.Ed.2d 518 (1985)).

Where there are two permissible views of the evidence, the

factfinder’s     choice     between      them    cannot         be   clearly

erroneous.     United States v. Marrero-Rivera, 124 F.3d 342,

347 (1st Cir. 1997).      Moreover, on appeal of a revocation of

supervised release, we consider the evidence in the light

most favorable to the government.          See Portalla, 985 F.2d at

622.

          Upon a careful review of the record, we cannot hold

clearly erroneous the district court’s decision to credit

Watson’s and Riopelle’s testimony that Casciano threatened

them.    The inconsistencies complained of by Casciano on

appeal   are   merely     variations     in    degree      of   detail   the

witnesses gave to the various police officers who questioned

them.    Both witnesses testified that they gave explicit

detail   about   the    incident    when      asked   to    elaborate     by

authorities.     Both witnesses consistently reported that

Casciano had threatened them using obscenities.

          Accordingly, we conclude that the district court

did not clearly err in finding that Casciano had made a


                                   -3-
criminal threat, resulting in a violation of a condition of

supervised release, and did not abuse its discretion in

deciding to revoke supervised release.

           The Government’s Motion for Summary Disposition is

granted.   Casciano’s sentence is affirmed.     See Loc. R.

27(c).




                             -4-